Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
35 USC § 112, 6th Paragraph
Claim 1 (and its dependent claims 2-7), do not invoke 112, 6th paragraph since the limitations state a specific structure (storage unit and display unit) which are structural terms well known in the state of the art that performs the very same functionality.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Umeyama (US 2011/0293241).
Regarding claim 1, Umeyama teaches an information processing apparatus (Figs. 1, 3, 5 and 8) comprising:
a storage control unit configured to store, in a storage unit, a plurality of parameters for generation of a virtual viewpoint image based on a plurality of captured images, the plurality of parameters including a parameter representing a time and a parameter representing a position of a virtual viewpoint and a direction of view from a virtual viewpoint corresponding to the time (Fig. 2 teaches a viewpoint registration process and paragraph 38 teaches wherein the system stores a viewpoint bookmark information including “a prescribed time period, and is constituted by a three-dimensional position (x,y,z) of the viewpoint, a direction of the viewpoint …, and an angle of the view … of the viewpoint”) ; and
a display control unit configured to cause, in accordance with a switching operation performed by a user while a virtual viewpoint image is being displayed on a display unit (Figs. 4 and 7A-7B teaches a viewpoint switching process), the display unit to display a virtual viewpoint image corresponding to a parameter representing a time selected from the plurality of parameters stored in the storage unit based on the switching operation, and corresponding to a parameter representing a position of a 
Regarding claims 2 and 9, Umeyama teaches the claimed wherein the storage control unit stores, in accordance with a setting operation performed by the user while an image is being displayed on the display unit, a parameter set including a parameter representing a time and a parameter representing a position of a virtual viewpoint and a direction of view from a virtual viewpoint corresponding to the time in the storage unit (Fig. 2, steps S206 and paragraph 38 results in the viewpoint being stored and meets the claimed “setting operation”).
Regarding claim 3, Umeyama teaches the claimed wherein the storage control unit stores the parameter set, which includes a parameter representing a time corresponding to a timing of the setting operation and a parameter representing a position of a virtual viewpoint and a direction of view from a virtual viewpoint corresponding to the time in the storage unit (Fig. 2, steps S206 and paragraph 38 results in the viewpoint being stored and meets the claimed “setting operation”).
Regarding claim 4, Umeyama teaches the claimed wherein the display control unit causes the display unit to display the parameter set stored by the storage control unit (Fig. 6 shows the parameters of a registered viewpoint bookmark).
Regarding claim 5, Umeyama teaches the claimed wherein in a case where a predetermined operation for selecting the parameter representing a time is performed, 
Regarding claim 6, Umeyama teaches the claimed wherein the virtual viewpoint image displayed on the display unit is generated on a basis of a plurality of captured images based on capturing performed by a plurality of image capturing devices that captures images from respective different directions (Fig. 5 illustrates the number of a plurality of images captured by a plurality of cameras).
Regarding claim 7, Umeyama teaches the claimed wherein parameters stored in the storage unit include a parameter regarding an angle of view of a virtual viewpoint (paragraph 38 also teaches “an angle of view (horizontal angle of view, vertical angle of view)).
Method claim 8 is rejected for the same reasons as discussed in claim 1 above since the apparatus performs the method as claimed.
Medium claim 10 is rejected for the same reasons as discussed above and furthermore, paragraphs 22-23 teaches a medium stored with programs which is executed by the CPU.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481